959 So.2d 1208 (2007)
AEDES MOSQUITO CONTROL, INC., a corporation, Appellant,
v.
SPRINGER EQUIPMENT, INC., a Florida corporation, and M.L. "Doc" Springer, a/k/a Marion Springer, Appellees.
No. 1D06-2806.
District Court of Appeal of Florida, First District.
June 18, 2007.
Neil L. Weinreb, Jacksonville; Carl D. Dawson of Dawson, Galant & Sulik, Jacksonville; William H. Folsom, Jr., Jacksonville, for Appellant.
Tracy L. Wenzel and Jeremy T. Simons of Heekin, Malin & Wenzel, P.A., Jacksonville, for Appellees.
*1209 PER CURIAM.
AFFIRMED. See McCormick Machinery, Inc. v. Julian E. Johnson and Sons, Inc., 523 So.2d 651 (Fla. 1st DCA 1988); Giallo v. New Piper Aircraft, Inc., 855 So.2d 1273, 1275 (Fla. 4th DCA 2003) (holding that a party cannot recover for fraudulent representations which are disclaimed in a later written agreement).
BROWNING, C.J., and WOLF and THOMAS, JJ., concur.